DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Subspecies, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/29/2022.  Claim 14 is also withdrawn since this claim is dependent upon the withdrawn claim 11.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
In claim 12, line 2, the phrase “between 4.000 Hz and 8.000 Hz” uses a thousandths separator (.) which is not standard in the United States, and may therefore cause confusion.  The standard thousandths separator in the United States is a comma, rather than a period.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 7, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Proscia ‘690 (U.S. Pat. Pub. No. 2005/0284690 A1).
Regarding claim 1, Proscia ‘690 discloses an acoustic liner (assembly of resonator box 44 and facing sheet 86) for use in the exhaust duct of a low pressure turbine (see Fig. 1 and 2A, and [0003], lines 1-4, wherein the acoustic liner is attached to an annular structure 28 surrounding the main gas path through the turbine immediately downstream of the low pressure turbine blade 16, within the low pressure turbine exhaust duct), which comprises: a facing sheet (86) that comprises holes (34 and 40), the facing sheet having a porosity (see Fig. 2A-2B and [0037], ln 1-4) and a facing sheet thickness (see Fig. 2B), a backing sheet (46), a plurality of cells (cells created by walls 46, 48, and 50, backing sheet 66, and internal neck 56) arranged between the facing sheet and the backing sheet (see Fig. 2B and [0030], ln 1-9; here it is clear that the cells are disposed between and extend between the facing sheet and backing sheet), the cells having a cell depth and each cell defining a cavity (52), and a plurality of internal necks (56) extending from the inner side of the facing sheet towards the backing sheet, each internal neck being located around a hole (40) of the facing sheet, thereby extending the longitudinal length of the hole (see Fig. 2B and [0032-0033]; here it is clear that the portion 62 of the internal necks 56 contacts the radially outer surface of the facing sheet and the portions 62 and 60 extend from the facing sheet towards the backing sheet, with the internal necks comprising an internal passage 54 which aligns with the hole 40 in the facing sheet, and thereby extend the length of the hole 40 formed in the facing sheet).
Regarding claim 2, Proscia ‘690 further discloses that the facing sheet has a porosity in the range between 1 % and 4 % ([0037], ln 1-4).
Regarding claim 7, Proscia ‘690 further discloses that the neck has a hollow cylindrical form (see Fig. 2A-2B).
Regarding claim 17, Proscia ‘690 further discloses that the facing sheet is a single layer facing sheet (see Fig. 2B; here the facing sheet 86 is comprised of a single sheet of porous material).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Proscia ‘690 in view of Berry (U.S. Pat. Pub. No. 2019/0337632 A1).
Regarding claim 3, Proscia ‘690 discloses the liner of claim 1.  
Proscia ‘690 fails to teach that the facing sheet thickness is in the range between 0.3 and 2 mm.
Berry exhibits an acoustic liner for use in a gas turbine engine and which is similar to that of Proscia ‘690, comprising a facing sheet (12) comprising holes (18), the facing sheet having a porosity (see Fig. 1 and 4, [0037], and [0042]) and a facing sheet thickness (see Fig. 1 and 4, and [0041], ln 30-40), a backing sheet (14), and a plurality of cells (hexagonal cells formed by walls 20, facing sheet 12, and backing sheet 14) arranged between the facing sheet and backing sheet, the cells having a cell depth and each cell defining a cavity (22) (see Fig. 1 and 4, and [0035]).  Berry teaches that a facing sheet thickness for such an acoustic liner may be selected within the range of equal to or less than 0.025 inches (0.635 mm).  This range overlaps the claimed range of between 0.3 and 2 mm.  Berry further discusses that the thickness of the facing sheet must be selected as part of design considerations balancing the need for structural strength in the facing sheet with the advantages of reduced thickness in reducing the weight of the facing sheet, and thus of the liner as a whole ([0037], ln 18-22).  Any reduction in weight of aircraft gas turbine engine components is advantageous in terms of fuel efficiency.
Because both Proscia ‘690 and Berry describe similar acoustic liners for use in gas turbine engines, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the facing sheet of Proscia ‘690 by selecting a facing sheet thickness which is less than 0.635 mm, as taught by Berry, as a matter of routine design optimization, since it is well known in the art that the thickness of the facing sheet must be selected as part of design considerations balancing the need for structural strength in the facing sheet with the advantages of reduced thickness in reducing the weight of the facing sheet, and thus of the liner as a whole, as described by Berry ([0037], ln 18-22), and since such a range of thicknesses is known in the art, thereby one of ordinary skill in the art could reasonably expect success in using this range.  Since the range of less than 0.635 mm overlaps the claimed range, one of ordinary skill in the art may select a value which falls within the overlapping portion, and thereby arrive at the claimed configuration.

Claim(s) 4, 8-9, 13, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Proscia ‘690, with evidence provided by Proscia ‘682 (U.S. Pat. No. 7,401,682 B2).
Regarding claim 4, Proscia ‘690 discloses the liner of claim 1.  Proscia ‘690 further teaches that each cavity and its associated neck may be tuned (i.e. designed) to attenuate a desired narrow bandwidth of noise frequencies depending upon the cross-sectional area and length of the neck, the volume of the chamber, and the local speed of sound ([0003]).  This relationship is well known in the art and may be expressed by the formula given in Proscia ‘682 (see Col. 1, lines 29-52).  Here, it is understood that the cross sectional area of the neck is directly related to the diameter of the neck, and the volume of the cell is directly related to the cell diameter and cell depth.
While Proscia ‘690 fails to teach that the cell depth of the cells is in the range between 2 and 5 mm, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention based upon these teachings to modify the liner of Proscia ‘690 such that the cell depth of the cells is in the range between 2 and 5 mm as a matter of routine design optimization, since cell depth, being directly related to the volume of the cell chamber, is well known in the art to be one of several result effective variables which may be selected in order to tune the acoustic liner to attenuate a desired noise frequency, as described by Proscia ‘690 above, and since altering the cell depth of Proscia ‘690 according to the claimed range would therefore yield predictable results according to the formula given by Proscia ‘682 (see Col. 1, lines 29-52).  
Regarding claim 8, Proscia ‘690 discloses the liner of claim 1.  While Proscia ‘690 fails to teach that the neck has a length of up to 2 mm, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention based upon these teachings to modify the liner of Proscia ‘690 such that the neck has a length of up to 2 mm as a matter of routine design optimization, since neck length is well known in the art to be one of several result effective variables which may be selected in order to tune the acoustic liner to attenuate a desired noise frequency, as described by Proscia ‘690 above, and since altering neck length of Proscia ‘690 according to the claimed range would therefore yield predictable results according to the formula given by Proscia ‘682 (see Col. 1, lines 29-52).  
Regarding claim 9, Proscia ‘690 discloses the liner of claim 1.  While Proscia ‘690 fails to teach that the diameter of the cells is in the range between 5 mm and 20 mm, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention based upon these teachings to modify the liner of Proscia ‘690 such that the diameter of the cells is in the range between 5 mm and 20 mm as a matter of routine design optimization, since the diameter of the cells, being directly related to the volume of the cell chamber, is well known in the art to be one of several result effective variables which may be selected in order to tune the acoustic liner to attenuate a desired noise frequency, as described by Proscia ‘690 above, and since altering the diameter of the cells of Proscia ‘690 according to the claimed range would therefore yield predictable results according to the formula given by Proscia ‘682 (see Col. 1, lines 29-52).  
Regarding claim 13, Proscia ‘690 discloses the liner of claim 1.  While Proscia does not explicitly teach that at least the facing sheet including the plurality of internal necks has been manufactured by 3D printing, in accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight. Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. the liner and its associated facing sheet, does not depend on its method of production, i.e. 3D printing. In re Thompson, 227 USPQ 964, 966 (Federal Circuit 1985).
Regarding claim 18, Proscia ‘690 further discloses a gas turbine engine for an aircraft ([0026], lines 1-4) comprising the acoustic liner as previously described (see in re claim 1), which is attached to an annular structure (28) surrounding the main gas path through a turbine section of the gas turbine engine (see Fig. 1 and 2A and [0003], lines 1-4, here the acoustic liner is attached to annular structure 28 which surrounds the main gas path through the turbine immediately downstream of the low pressure turbine blade 16 and within the low pressure turbine exhaust duct).  While Proscia ‘690 does not explicitly teach that the gas turbine engine comprises an engine core comprising a compressor, a combustion equipment, and a turbine, it is well known in the art that all gas turbine engines necessarily include these components.
Regarding claim 20, Proscia ‘690 further discloses that the acoustic liner is attached to an annular structure surrounding the main gas path through the turbine (see Fig. 1 and 2A and [0003], lines 1-4, here the acoustic liner is attached to annular structure 28 which surrounds the main gas path through the turbine immediately downstream of the low pressure turbine blade 16 and within the low pressure turbine exhaust duct).

Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Proscia ‘690 in view of Berry and Yu (U.S. Pat. No. 7,784,283 B2), with evidence provided by Proscia ‘682 (U.S. Pat. No. 7,401,682 B2).
Regarding claim 10, Proscia ‘690 discloses the liner of claim 1.  While Proscia ‘690 fails to teach that the overall thickness of the liner including the thickness of the facing sheet and the thickness of the backing sheet is in the range between 2 mm and 6 mm, it is clear from the context of Proscia ‘690 that within the liner of Proscia ‘690, the overall thickness is simply a summation of the thicknesses of the facing sheet and backing sheet and the cell depth, the cell depth measuring from the point of contact between the facing sheet and the internal neck to the backing sheet (see Fig. 2B).  
As described above in re claim 3, the facing sheet thickness of Proscia ‘690 may be modified as a matter of routine design optimization since it is well known in the art that the thickness of the facing sheet must be selected as part of design considerations balancing the need for structural strength in the facing sheet with the advantages of reduced thickness in reducing the weight of the facing sheet, and thus of the liner as a whole, as taught by Berry ([0037], ln 18-22).  The facing sheet and backing sheet are similar structures within the acoustic liner, each serving the purpose of providing structural integrity to the ends of the liner and defining at least in part the shape and bounds of the cell, therefore the same design considerations described above as applying to the facing sheet thickness (namely the tradeoff in strength vs. weight) also apply to the backing sheet thickness, and it is therefore clear that the backing sheet thickness of Proscia ‘690 may also be modified as a matter of routine design optimization.  Finally, as described above in re claim 4, the cell depth of Proscia ‘690 may also be modified as a matter of routine design optimization (see in re claim 4).  
Further, Yu teaches that the cell depth of acoustic liners for aircraft gas turbine engines must be designed based upon constraints of available space (Col. 2, line 14-19), and it follows that the same constraints apply to the overall thickness of the acoustic liner, since the overall thickness of the acoustic liner directly incorporates the cell depth.
Since each of the dimensions (facing sheet thickness, backing sheet thickness, and cell depth) which determine the overall thickness in Proscia ‘690 may be modified as a matter of routine design optimization, each with their own motivations and rationales as described above, it then follows that, the overall thickness being the sum of these dimensions, it would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the overall thickness of the acoustic liner of Proscia ‘690 such that the overall thickness of the liner including the thickness of the facing sheet and the thickness of the backing sheet is in the range between 2 mm and 6 mm as a natural consequence of the routine design optimizations which go into selecting its constituent dimensions, and as a matter of routine design optimization based upon the available space constraints within a gas turbine engine, as described by Yu (Col. 2, line 14-19).

Claim(s) 5-6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Proscia ‘690 in view of Yu, with evidence provided by Proscia ‘682 (U.S. Pat. No. 7,401,682 B2).
Regarding claim 5, Proscia ‘690 discloses the liner of claim 1.  
Proscia ‘690 fails to teach that the holes have a diameter in the range between 0.1 mm and 1.6 mm.
Yu exhibits an acoustic liner for use in a gas turbine engine and which is similar to that of Proscia ‘690, comprising a facing sheet (102) comprising holes (108), the facing sheet having a porosity and a facing sheet thickness (see Fig. 8), a backing sheet (120), and a plurality of cells (resonator cavity structures comprising walls surrounding cavities 132b and 134b) arranged between the facing sheet and backing sheet, the cells having a cell depth and each cell defining a cavity (132b, 134b) (see Fig. 8 and Col. 6, ln 4-36).  Yu teaches that the holes of the facing sheet may have a diameter in the range between 0.005 in. (0.127 mm) and 0.05 in. (1.27 mm), and preferably have a diameter of 0.02 in. (0.508 mm), since such small diameter openings have an insubstantial effect on the aerodynamic performance of the facing sheet (or in other words do not contribute additional aerodynamic losses) as compared to larger holes (Col. 6, ln 28-36).  This range fully overlaps within the claimed range of 0.1 mm and 1.6 mm.
Because both Proscia ‘690 and Yu describe similar acoustic liners for use in a gas turbine engine, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the facing sheet of Proscia ‘690 such that the holes have a diameter in the range between 0.127 mm and 1.27 mm, as taught by Yu, since such small diameter openings have an insubstantial effect on the aerodynamic performance of the facing sheet (or in other words do not contribute additional aerodynamic losses) as opposed to larger holes, as described by Yu (Col. 6, ln 28-36).   Since the range of between 0.127 mm and 1.27 mm fully overlaps the claimed range, one of ordinary skill in the art may select any value within this range, and thereby arrive at the claimed configuration.
Regarding claim 6, the proposed combination further exhibits that the holes may have a diameter equal to or smaller than 1.0 mm (see in re claim 5; here one of ordinary skill in the art may select a value within the range of between 0.127 mm and 1.27 mm as taught by Yu which is less than 1.0 mm, such as the preferred 0.508 mm, and thereby arrive at the claimed configuration).
Regarding claim 12, Proscia ‘690 discloses the liner of claim 1. Proscia ‘690 further teaches that each cavity and its associated neck may be tuned (i.e. designed) to attenuate a desired narrow bandwidth of noise frequencies depending upon the cross-sectional area and length of the neck, the volume of the chamber, and the local speed of sound ([0003]).  This relationship is well known in the art and may be expressed by the formula given in Proscia ‘682 (see Col. 1, lines 29-52).  Here, it is understood that the cross sectional area of the neck is directly related to the diameter of the neck, and the volume of the cell is directly related to the cell diameter and cell depth.
Proscia ‘690 fails to teach that the liner is adapted to have a peak attenuation at a frequency in the range between 4,000 Hz and 8,000 Hz in a temperature condition in which the sound velocity is 600 m/s.
Here, the examiner has reviewed the specification in order to determine what structure adapts the liner to have a peak attenuation as claimed, and the only structure found which is directly described as adapting the liner to attain the claimed peak attenuation is a cell depth of between 2 and 5 mm (see specification, [0016]).  Should the applicant argue that additional structure is required beyond the cited cell depth, such structure is not defined within the claim and could be subject to a 112a new matter rejection. 
While Proscia ‘690 fails to teach that the cell depth of the cells is in the range between 2 and 5 mm, based on these teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention based upon these teachings to modify the liner of Proscia ‘690 such that the cell depth of the cells is in the range between 2 and 5 mm as a matter of routine design optimization, since cell depth, being directly related to the volume of the cell chamber, is well known in the art to be one of several result effective variables which may be selected in order to tune the acoustic liner to attenuate a desired noise frequency, as described by Proscia ‘690 above, and since altering the cell depth of Proscia ‘690 according to the claimed range would therefore yield predictable results according to the formula given by Proscia ‘682 (see Col. 1, lines 29-52).  Further, Yu teaches that the noise generated by the rapid rotation of the engine’s turbine blades produces noise having frequencies within the range of 800 Hz to 6000 Hz under operating conditions (Col. 2, ln 23-26).  Since the acoustic liner of Proscia ‘690 is provided within the exhaust duct of a gas turbine engine turbine section, immediately downstream of turbine blades (see in re claim 1), it would therefore be obvious to one of ordinary skill in the art to attenuate the acoustic liner to a desired noise frequency within this range (the expected noise range), such as for example a frequency within a portion of the claimed range (4000 Hz -6000 Hz), by selecting a cell depth which would result in the liner to having a peak attenuation within this range during operation conditions (i.e. high temperature, in which sound velocity is increased).  
Claim(s) 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Proscia ‘690 in view of Kennepohl (U.S. Pat. No. 9,103,216 B2), Chapman (GB 2024380 A), and Proscia ‘682.
Regarding claim 15, Proscia ‘690 discloses the liner of claim 1. 
Proscia ‘690 fails to teach that each cell of the acoustic liner is associated with a plurality of holes in the facing sheet and individual internal necks associated with these holes.
Kennepohl exhibits an acoustic liner for use in a gas turbine engine, which is formed within a turbine blade, and which is similar to that of Proscia ‘690, comprising a facing sheet (suction side wall 13) comprising holes (17), the facing sheet having a porosity and a facing sheet thickness (see Fig. 1), a backing sheet (pressure side wall 12), and a plurality of cells (walls forming cavities 14 and 15) arranged between the facing sheet and backing sheet, the cells having a cell depth and each cell defining a cavity (see Fig. 1-3 and Col. 2, ln 19-59).  Kennepohl teaches that within an acoustic liner for gas turbine engines, each cell of the acoustic liner may be associated with a plurality of holes in the facing sheet (Fig. 1 and Col. 2, ln 36-43).
Chapman exhibits an acoustic liner for use in a gas turbine engine which is similar to that of Proscia ‘690, comprising a facing sheet (56) comprising holes (slots 52, 48), a backing sheet (see Fig. 11B), and a plurality of cells (walls surrounding cavities 54) arranged between the facing sheet and backing sheet, the cells having a cell depth and each cell defining a cavity (54), a plurality of internal necks (58, 60) extending from the inner side of the facing sheet towards the backing sheet, each internal neck being located around a hole of the facing sheet, thereby extending the longitudinal length of the hole (see Fig. 11B and pg. 5, ln 115-121).  Here, Chapman exhibits that each cell may comprise multiple (two) holes in the facing sheet, and that each hole may include an individual internal neck (58, 60) associated with these holes (see Fig. 11B and pg. 5, ln 115-121).  When these individual internal necks are of different length (see Fig. 11B), the acoustic lining may be able to attenuate a wider range of frequencies (pg. 5, ln 94-pg. 6, ln 4).  Chapman further teaches that facing sheet holes of greater width create greater turbulence (and therefore aerodynamic losses) at the facing sheet surface, thereby creating increased aerodynamic drag which reduces the efficiency of the engine (pg. 6, ln 66-80).
Proscia ‘682 also exhibits that it is well known in the art to configure acoustic liners such that each cell of the acoustic liner is associated with a plurality of necks (and therefore holes) communicating the fluid stream into the chamber of the cell, whereupon the cross sectional area of the neck as used within the formula of line 45 becomes the aggregate cross sectional area of the multiple necks (see Col. 1, ln 39-50).  In other words, Proscia ‘682 teaches that, rather than using a single hole and associated neck for each cell, it is known in the art to distribute the cross sectional area of the inlet to the cell across a plurality of smaller holes with associated necks, thereby reducing the width of each hole and neck without necessarily changing the frequency attenuation behavior.
Because each of these references describe similar acoustic liners, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the acoustic liner of Proscia ‘690 such that each cell of the acoustic liner is associated with a plurality of holes in the facing sheet, as taught by Kennepohl, and individual internal necks are associated with each of these holes, as taught by Chapman, in order to distribute the cross sectional area of the inlet to the cell across a plurality of smaller holes with associated necks, and thereby avoid the problem described by Chapman, wherein holes of greater width create greater turbulence (and therefore aerodynamic losses) at the facing sheet surface, thereby creating increased aerodynamic drag which reduces the efficiency of the engine (Chapman, pg. 6, ln 66-80).  Further, a plurality of holes in the facing sheet and individual internal necks associated with each of these holes may also be provided within the acoustic liner of Proscia ‘690 in order to allow the liner to attenuate a wider range of frequencies when the individual internal necks within each cell are provided having difference lengths, as taught by Chapman (pg. 5, ln 94-pg. 6, ln 4). 
Regarding claim 16, the proposed combination exhibits that the holes in the facing sheet may be arranged such that three or more holes are associated which each cell, since each cell of the acoustic liner is associated with a plurality of holes in the facing sheet, as taught by Kennepohl, in the above modification, and it is clear from Kennepohl that this plurality may include three or more holes per cell (see Kennepohl, Fig. 1 and Col. 2, ln 36-43).
Claim(s) 19 is rejected under 35 U.S.C. 103 as being unpatentable over Proscia ‘690 as modified according to claim 18 and in further view of Kennepohl.
Regarding claim 19, Proscia ‘690 as modified according to claim 18 discloses the gas turbine engine of claim 18.   
Proscia ‘690 fails to teach that the acoustic liner is attached to guide vanes or struts of the turbine.
Kennepohl exhibits an acoustic liner for use in a gas turbine engine, which is similar to that of Proscia ‘690 (see above description in re Kennepohl) and which is formed within a turbine guide vane  (see Fig. 1-5, Col. 1, ln 18-30, and Col. 2, ln 10-64; here while the embodiment depicted is for a moving blade, it is clear from the cited text that the blade may also be a turbine guide blade (i.e. a turbine guide vane)).  Kennepohl teaches an acoustic liner may be formed within a turbine guide vane in order to bring about a reduction in sound produced at the guide vane and attenuates the propagation of sound produced by turbine blades and stages further downstream (Col. 3, ln 36-43).
Because both Proscia ‘690 and Kennepohl describe similar acoustic liners for gas turbine engines, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Proscia ‘690 such that the acoustic liner of Proscia ‘690 may also be formed within (and thereby attached to) turbine guide vanes, in order to bring about a reduction in sound produced at the turbine guide vane and attenuate the propagation of sound produced by turbine blades and stages further downstream, as described in Kennepohl (Col. 3, ln 36-43).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric A Lange whose telephone number is (571)272-9202.  The examiner can normally be reached on M-F 8:30am-noon and 1pm-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee Jr. can be reached on (571) 272-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC A LANGE/Examiner, Art Unit 3745               


/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745